Opinion issued December 10, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00701-CV
                            ———————————
                       ELIZABETH MAGRO, Appellant
                                         V.
                        ALEJANDRO MAGRO, Appellee


                    On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-45960


                          MEMORANDUM OPINION

      Appellant, Elizabeth Magro (“Elizabeth”), challenges the trial court’s final

divorce decree, entered after a bench trial, in her suit for divorce against appellee,

Alejandro Magro. In three issues, Elizabeth contends that the trial court erred in

appointing Alejandro as joint managing conservator of their minor child, A.E.M.,
granting Alejandro the exclusive right to designate the primary residence of A.E.M.

and make educational decisions for the child, requiring Elizabeth’s visitation with

A.E.M. to be supervised, and admitting the testimony of certain witnesses at trial.

      We affirm.

                                   Background

      In her first amended petition for divorce, Elizabeth sought a divorce from

Alejandro, whom she married on February 16, 2013 and separated from on or about

July 1, 2017.    Elizabeth requested that she and Alejandro be appointed joint

managing conservators of A.E.M.,1 with her being granted the exclusive right to

designate A.E.M.’s primary residence. Elizabeth also requested that Alejandro’s

visitation with A.E.M. be supervised.

      In his counterpetition for divorce, Alejandro requested that he and Elizabeth

be appointed joint managing conservators of A.E.M., with him being granted the

exclusive right to designate A.E.M.’s primary residence. Alejandro also requested

that Elizabeth’s visitation with A.E.M. be supervised.

      The trial court entered a “Band Aid Agreed Temporary Order[],” granting

Alejandro possession of A.E.M. at all times, except that Elizabeth was allowed

visitation with A.E.M. on certain dates for a period of four hours. Elizabeth’s



1
      A.E.M. was born on December 28, 2017 during the course of the parties’ divorce
      proceeding. At the time of trial, A.E.M. was thirteen-months old.

                                         2
mother, Maria Flores (“Maria”), was charged with picking up A.E.M. from

Alejandro’s home and returning A.E.M. to Alejandro’s home before and after

Elizabeth’s periods of visitation. Alejandro was ordered to provide health insurance

for A.E.M. The Band Aid Agreed Temporary Order prohibited either party from

consuming alcohol or being intoxicated in the presence of A.E.M.

      The parties later agreed to a temporary order, which awarded Alejandro

possession of A.E.M. at all times, except that Elizabeth was allowed supervised

visitation with A.E.M. from 1:00 p.m. to 5:00 p.m. on Sundays, Wednesdays, and

Fridays. Elizabeth’s mother, Maria, was to pick up A.E.M. from Alejandro’s home

and return A.E.M. to Alejandro’s home before and after Elizabeth’s periods of

visitation. Maria was also charged with supervising Elizabeth’s visits with A.E.M.,

as was Elizabeth’s sister, Inez Flores (“Inez”), on certain designated days. Alejandro

was required to provide health insurance for A.E.M. The agreed temporary order

prohibited either party from consuming alcohol or being intoxicated in the presence

of A.E.M.

      In another agreed temporary order, the parties agreed that Elizabeth would

provide notice by text message to Alejandro two hours before A.E.M. was to be

picked up for Elizabeth’s supervised visitation periods.

      At trial, Elizabeth’s mother, Maria, testified that she is A.E.M.’s grandmother.

Maria, in accordance with a temporary order, picks up A.E.M. from Alejandro and


                                          3
drops her back off on the days that Elizabeth has supervised visitation with A.E.M.

When Maria arrives to pick up A.E.M., Alejandro puts the child in Maria’s car, and

Maria drives the child to Elizabeth’s home. Maria supervises Elizabeth’s visits with

A.E.M. Elizabeth takes care of A.E.M. during her visits with the child.

       Maria stated that Alejandro does not allow her to take A.E.M. for visitation

with Elizabeth when he has not been provided the required notice. Maria did not

know whether or not Elizabeth ever provided the required notice to Alejandro, but

she stated that Alejandro had denied Elizabeth visitation with A.E.M. about six or

seven times in the three months before trial. When Alejandro did this, he simply

told Maria that he was not going to give her A.E.M., and Maria did not argue with

him. Maria stated that her relationship with Alejandro is okay, and she does not

have any problems.

      Maria further testified that Elizabeth does not “ha[ve] a drinking problem.”

But Maria admitted that she had told the amicus attorney at one point during the case

that Elizabeth “needed to straighten out her life.” Maria stated that Elizabeth has a

job, does not drink alcohol or use narcotics, is not a threat to A.E.M., and takes care

of A.E.M. when she has possession of her. Elizabeth has two older children—a

seventeen-year-old daughter and an eleven-year-old son, A.F. Those children are

healthy, have not been arrested, and do not have any problems. Elizabeth is a good

mother to them.


                                          4
      Maria also testified that she lives “in a compound” with several families,

including Elizabeth, living on the same property. On the property, there is a roof

that can be accessed through a door. According to Maria, if Elizabeth were to take

A.E.M. out on the roof, it would not be safe. The roof does not have a railing, but it

is pretty flat. Maria has seen a photograph or a video recording of A.E.M. on the

roof with Elizabeth, and A.E.M. was lying on the roof. Elizabeth was not holding

the child, but she was there with her. Photographs of the roof, including one with

A.F. on top of the roof and one with A.E.M. lying on a blanket on top of the roof

when she was about one-month old, were admitted into evidence at trial. The roof

was reconstructed around September 2018 because it “looked old.”2

      Elizabeth testified that she married Alejandro on February 16, 2013, and they

stopped living together on July 1, 2017. She and Alejandro had one minor child,

A.E.M., who was born on December 28, 2017. Elizabeth stated that her marriage to

Alejandro had become insupportable because of adultery and cruelty by Alejandro.

      In regard to Alejandro, Elizabeth testified that he cheated on her during their

marriage, and his girlfriend became pregnant with his child while Elizabeth and

Alejandro were married.3 Elizabeth stated that Alejandro denied having a girlfriend




2
      The roof was reconstructed after the photograph of A.E.M. was taken.
3
      Elizabeth stated that Alejandro and his girlfriend were no longer dating at the time
      of trial and Alejandro’s purported child with his girlfriend did not live with him.

                                           5
and he denied that the child born to his purported girlfriend was his child. Elizabeth

denied cheating on Alejandro during their marriage, but she stated that she had taken

a pregnancy test at some point, and had she been pregnant, Alejandro would not have

been the father of that child.

      Elizabeth also testified that Alejandro was abusive, he hit her throughout their

marriage, and he had hit her on more than one occasion. He would hit Elizabeth

“[e]very time he drank [alcohol], which [was] very often.” Alejandro hit her in front

A.F. which was “why [she] filed for divorce.” When asked whether Alejandro had

ever been arrested for assaulting her, Elizabeth stated: “[W]henever the police were

coming, I always changed my mind.” She did not “file charges against him.”

      During Elizabeth’s testimony, the trial court admitted into evidence two

photographs, which Elizabeth stated showed her injuries after Alejandro hit her in

2017 while she was pregnant. According to Elizabeth, during Memorial Day

weekend in 2017, Alejandro “kicked [her] out of the apartment,” and after she left,

he called her to say that he was “just playing” and she did not have to leave. (Internal

quotations omitted.) When Elizabeth went back to the apartment, she found things

belonging to Alejandro’s purported girlfriend. Elizabeth threw a cup of water at

Alejandro, which prompted him to hit her. According to Elizabeth, Alejandro sat on

her stomach, choked her, picked her up and body slammed her, scratched her, pinned

her arms down, and punched her in the face until she stopped moving. Elizabeth


                                           6
then left. She called law enforcement officers, but no one showed up. She stated

that the photographs that the trial court admitted into evidence were taken several

days after Alejandro hit her, and it took her a month to heal from her injuries.

Elizabeth stated that bruises cannot be seen in the photographs because the bruises

she sustained were not visible. Elizabeth testified that she did not save any other

photographs depicting injuries she sustained from Alejandro’s physical abuse.

      Elizabeth further testified that she did not have a problem with drinking

alcohol. And as part of her involvement in a case with Child Protective Services

(“CPS”), she had to submit to narcotics-use and alcohol-use testing.               To her

knowledge, she had not tested positive for narcotics use or alcohol use. Elizabeth

testified that she was not drinking alcohol at the time that A.E.M. was born.

Elizabeth admitted to drinking alcohol while caring for A.E.M., but she stated that

she did not become intoxicated. Elizabeth defined intoxication as “being belligerent,

being unconscious, blacking out, [and] falling over drunk.” According to Elizabeth,

when she cares for A.E.M., she does not “drink [alcohol] to get drunk.” She is “out

there and [she is] tasting it and then [she] . . . leave[s] it behind, and [she] . . . just

keep[s] doing what [she is] doing.” She does not “sit[] down and just drink[]”

alcohol to become intoxicated; she is “conscious.” Elizabeth stated that she drinks

alcohol socially and not often.




                                            7
      Elizabeth also admitted that, in March 2018, when Alejandro called law

enforcement officers to come to her home, she had been drinking alcohol, but stated

that she was not intoxicated. Elizabeth let Alejandro take A.E.M. and A.F. to his

home that night. Elizabeth also noted that law enforcement officers came to her

home in January 2019, when she refused to give A.E.M. to Alejandro’s sister after a

visit. Elizabeth stated that she did not drink alcohol that day, but one of the officers

said that she smelled of alcohol.

      Elizabeth further testified that Alejandro drinks alcohol often. During their

relationship, he would drink a lot of alcohol and would fall asleep on the couch.

When Elizabeth confronted Alejandro about his girlfriend’s belongings, during

Memorial Day weekend in 2017, he had been drinking alcohol.

      As to A.E.M., Elizabeth stated that Alejandro provides health insurance for

A.E.M. Elizabeth also admitted to taking A.E.M. on the roof at Maria’s property.

Elizabeth testified that she wanted to be named joint managing conservator of

A.E.M. and to be granted the exclusive right to designate A.E.M.’s primary

residence and to make educational decisions for A.E.M. In the alternative, she stated

that if the trial court found that family violence had been committed, she wanted to

be named sole managing conservator of A.E.M. According to Elizabeth, A.E.M.

and A.F. were close, and he sees A.E.M. about once a week under the parties’




                                           8
visitation schedule.      Elizabeth does not have primary custody of her

seventeen-year-old daughter.

      Elizabeth also testified that her home is clean and she does not have any pets

because A.F. is allergic to flea and ant bites. The trial court admitted into evidence

photographs of bug bites and blisters on A.E.M., which Elizabeth stated A.E.M.

received while in Alejandro’s care. Elizabeth was concerned about the blisters and

bites that A.E.M. had received while in Alejandro’s care, and she took A.E.M. to the

emergency room for treatment. At the hospital, she was told to put ointment on the

blisters or bites. A.E.M. also suffered ear infections while in Alejandro’s care. On

November 11, 2018, when Elizabeth received possession of A.E.M. from Alejandro,

A.E.M. was very dirty. Elizabeth expressed concern that Alejandro did not clean

A.E.M. properly and that her ears were always dirty.

      Additionally, Elizabeth stated that she had never dropped A.E.M., had not

abandoned A.E.M., and had not abandoned A.E.M. due to intoxication. And as part

of her CPS case, she participated in parenting classes, went to therapy, and “did some

alcohol-related program.”       Elizabeth does not attend Alcoholics Anonymous

because she does not need it.

      Angelina Cerda Flores (“Angelina”), Elizabeth’s sister-in-law, testified that

in October 2017, Alejandro “admitted to getting rough” with Elizabeth. According

to Angelina, Alejandro told her about an incident that occurred before Elizabeth was


                                          9
pregnant, stating that he “g[o]t rough with her.” Alejandro said he regretted it and

that it was the cause of their divorce. Angelina never witnessed Alejandro physically

attack Elizabeth.

      Narciso Flores (“Narciso”), Elizabeth’s brother, testified that he saw

Alejandro hit Elizabeth at a barbecue in 2015. On that day, Narciso drank alcohol.

According to Narciso, he woke up around 1:00 a.m. or 2:00 a.m., heard Elizabeth

screaming, and saw Alejandro hitting Elizabeth. Narciso grabbed Alejandro and put

him in a headlock. Alejandro’s friends then got him, and they left the barbecue.

Afterwards, Elizabeth’s head hurt, and she cried. Law enforcement officers were

not called. Narciso could not tell whether or not Alejandro was intoxicated that

night, and he did not know whether Elizabeth had been drinking alcohol that day.

According to Narciso, Elizabeth drinks alcohol socially.

      Narciso also testified that Elizabeth is a good mother, and she takes care of

A.E.M. Elizabeth does not drink alcohol around the child. Narciso has never known

Elizabeth to endanger A.E.M., and he does not have a reason to believe that she

would be a threat to A.E.M.

      Inez, Elizabeth’s sister, testified that she has not known Alejandro to be

physically violent with Elizabeth. But she has seen Alejandro curse at Elizabeth,

call her names, and yell at her.




                                         10
      Inez also testified that on January 13, 2019, law enforcement officers were

called to Elizabeth’s home because Alejandro’s sister, not Alejandro, came to pick

up A.E.M. after Elizabeth’s visit with the child. When law enforcement officers

arrived, they did “[n]othing.” But Inez noted that she was inside the house at the

time. Elizabeth gave A.E.M. to Alejandro’s sister.

      According to Inez, while in Elizabeth’s possession on January 13, 2019,

A.E.M. was happy; she played with other children and took a nap. Inez did not

remember whether Elizabeth drank alcohol that day, and she did not see Elizabeth

drinking alcohol. Inez drank alcohol earlier in the day at a restaurant with Elizabeth,

A.E.M., Inez’s boyfriend, and Inez’s daughter and nephew. Elizabeth was acting

normally, was not a threat to A.E.M., and was not abusing or endangering the child.

Inez noted that Elizabeth brought A.E.M. to Inez’s home on January 13, 2019

without any supervision.

      Inez testified that Elizabeth did not have a “drinking problem.” Elizabeth

cares a lot about A.E.M., and she loves her.

      Rosalina Flores (“Rosalina”), Elizabeth’s sister, testified that Alejandro

drinks alcohol socially, but she has never paid attention to how much alcohol he

drinks. Elizabeth also drinks alcohol socially, but she does not drink a lot of alcohol.

At the time of trial, Elizabeth did not drink alcohol at all.




                                           11
      Rosalina stated that in November 2016, on a family vacation, she saw

Alejandro verbally abuse Elizabeth.      Rosalina stated that Alejandro was also

physically abusing Elizabeth at the time, but Rosalina could not explain how

Alejandro physically abused Elizabeth or what physical action was taken by

Alejandro against Elizabeth. Later during her testimony, Rosalina stated that

Alejandro pushed and hit Elizabeth. Also, at a sporting event in January 2017,

Alejandro and Elizabeth started arguing, and he pushed her. Alejandro was drinking

alcohol that day.

      Andreas Flores (“Andreas”), Elizabeth’s brother, testified that he has not seen

Alejandro and Elizabeth fight. Andreas has seen Alejandro drink alcohol at social

gatherings and become highly intoxicated. Alejandro has not been aggressive with

Andreas when he drinks alcohol. Elizabeth drinks alcohol socially. Andreas also

stated that Elizabeth takes care of A.E.M. and she has not endangered A.E.M.

Andreas did not see Elizabeth take A.E.M. on top of the roof.

      Lekeyicia Smiley testified that she is involved with the parties as a CPS

caseworker. Smiley stated that she was placed on the parties’ CPS case in December

2018, and she had met with Elizabeth and Alejandro. Smiley visited the daycare

that A.E.M. attended, and the daycare personnel spoke highly of Alejandro. CPS

had not received any allegations that Alejandro was a danger to A.E.M.




                                         12
      According to Smiley, Elizabeth had completed all of the requirements in her

CPS case. The only remaining concern that CPS had with regard to Elizabeth is that

a doctor had recommended that tubes by placed in A.E.M.’s ears because of her

frequent ear infections and Elizabeth did not want that to be done. In January 2019,

Smiley requested that Elizabeth submit to a narcotics-use and alcohol-use test, but

Elizabeth did not do so. Because of this, Elizabeth’s testing was deemed positive

for narcotics use and alcohol use. According to Smiley, the January 2019 positive

result was the only positive testing result that Elizabeth had received during her CPS

case. To Smiley’s knowledge, since she received the CPS case in December 2018—

about two months before trial in this case—Elizabeth had not abused A.E.M.,

physically harmed A.E.M., or placed A.E.M. in a position where her life was

threatened. Smiley stated that Elizabeth did not pose a threat to A.E.M. Elizabeth

is sweet with A.E.M., and A.E.M. appears to be bonded and attached to Elizabeth.

A.E.M. also appears bonded with A.F. Elizabeth’s home is suitable and does not

contain hazards.

      Houston Police Department (“HPD”) Officer C. Welch stated that on March

5, 2018, he responded to a call involving Elizabeth and two children who had been

allegedly left alone unsupervised. Welch was dispatched to Elizabeth’s home, and

when he arrived, he found Alejandro, who had come from work and was outside the

home in his truck with A.E.M. and A.F. After speaking with Alejandro, Welch


                                         13
accompanied Alejandro inside Elizabeth’s home so that Alejandro could collect the

children’s belongings.       At the time, Welch was investigating a possible

endangerment of a child or abandonment of a child situation.

      According to Officer Welch, Elizabeth’s home was in disrepair and

disheveled. Inside the home, Welch saw “numerous amounts of beer[] [and] beer

cans[] . . . scattered throughout the residence.”       While Alejandro collected the

children’s belongings, Welch attempted to find Elizabeth and called out, but there

was no response. Eventually, Elizabeth came out of the back portion of the house,

stumbled into the kitchen, and grasped at objects as she made her way into the

kitchen. She braced herself against the kitchen sink and faced away from Welch.

When Welch tried to speak with Elizabeth, she was passive, “almost trying to ignore

the fact that [law enforcement officers] were actually there.” Elizabeth would not

answer any questions, and her demeanor was odd. Welch could smell a very strong

odor of alcohol on Elizabeth’s person, and based on his training and experience as a

law enforcement officer and Elizbeth’s demeanor, Welch believed that Elizabeth

was heavily under the influence of alcohol.4 When Welch tried to question Elizabeth

about A.E.M. and A.F. being left alone, she stated that she was in the house the entire

time, but she would not provide details and deflected other questions directed at her.


4
      Officer Welch stated that he did not actually see Elizabeth consume alcohol. He
      also testified that there was a car parked in front of Elizabeth’s home that contained
      alcoholic beverages.

                                            14
According to Welch, no one other than Elizabeth was in the home; only Elizabeth,

A.E.M., and A.F. would have been in the home during the relevant time.5

      Officer Welch further testified that Elizabeth allowed Alejandro to take both

A.E.M. and A.F. to his home that night. Welch completed “an incident report[,]

entitled endangering or abandonment of a child,” and he filed a report with CPS.

      HPD Officer J. Correa testified that he, along with Officer Welch, responded

to a call on March 5, 2018 and went to Elizabeth’s home. When Correa arrived,

Alejandro was in his truck with A.E.M. and A.F. waiting for law enforcement

officers to arrive. After speaking with Alejandro, Correa accompanied Alejandro

inside Elizabeth’s home so that Alejandro could get A.E.M.’s belongings and take

her home with him.

      Inside Elizabeth’s home, Officer Correa saw a six pack of beer. Eventually,

Elizabeth came into the kitchen where Correa was standing. Correa could smell the

scent of an alcoholic beverage coming from her. Elizabeth’s eyes were red and

glassy, and her speech was slurred. Correa could not understand what Elizabeth was

saying. From his experience as a law enforcement officer, Correa knew that

Elizabeth had drunk alcohol that day, but he did not know how much.




5
      According to Officer Welch, another family member was in a separate, detached
      building behind Elizabeth’s home. That family member did not indicate that she
      had been watching A.E.M. or A.F. that day.

                                        15
      Officer Correa testified that Elizabeth’s sister was present at some point while

law enforcement officers were at Elizabeth’s home. But both Alejandro and A.F.

reported to law enforcement officers that Elizabeth had been gone from the house

for two hours while A.F. and A.E.M. were left there alone. No one reported to

Correa that Elizabeth’s sister was present at the house during the two hours when

Elizabeth was not there.

      HPD Officer Rivera stated that on January 13, 2019—about a month before

trial in this case—he responded to a call related to Elizabeth and A.E.M. Elizabeth

did not want to give A.E.M. to Alejandro’s sister at the end of her visit with the

child. Upon arrival, Rivera spoke with Elizabeth, and Elizabeth eventually gave

A.E.M. to Alejandro’s sister. According to Rivera, at the time, Elizabeth had

repetitive speech, red, glassy eyes, and a strong odor of alcoholic beverage on her

breath. Rivera stated that Elizabeth initially caused a disturbance by refusing to turn

over A.E.M.

      Alejandro testified that he is A.E.M.’s father. A.E.M. has been in his care

since March 2018. Alejandro is employed as a superintendent by a company that

does civil highway construction. He has held that job for ten years and normally

works Monday through Friday from 7:00 a.m. to 4:00 p.m. Alejandro works on

Saturdays twice a month, which sometimes requires him to work late or early

depending on the type of job on which he is working. For instance, when Alejandro


                                          16
had to work around 2:00 a.m. on Saturday, June 2, 2018, his mother watched A.E.M.

As a requirement of his job, Alejandro participates in random narcotics-use testing.

       While A.E.M. has been living with Alejandro during the pendency of this

case, a typical workday involves his waking up around 5:30 a.m. and getting ready.

He then gets A.E.M. ready, and they leave the house around 6:15 a.m. so that he can

drive her to daycare. Alejandro described A.E.M.’s daycare as clean. A.E.M. is in

the toddler class at daycare, and Alejandro receives pictures and video recordings of

A.E.M. from her daycare throughout the day. He also receives reports about what

A.E.M. eats while at daycare. Alejandro leaves work around 4:00 p.m. and picks

A.E.M. up from daycare. They go home, do activities, watch television, and eat.

A.E.M. goes to sleep by 8:00 p.m. or 9:00 p.m., and Alejandro goes to bed

afterwards. According to Alejandro, A.E.M. is adjusted to the routine that he has

installed.

       While A.E.M. has been in his care, Alejandro has taken A.E.M. to doctor’s

appointments.6 A.E.M. has had ear infections, hand, foot, and mouth disease, and a

fever. Alejandro explained that hand, food, and mouth disease causes a rash on a

child’s hands, legs, arms, and throat. It is contagious, and A.E.M. contracted it after

she started attending daycare. Alejandro took A.E.M. to the doctor, who told him to

put cream on the rash and that it would go away within ten days. As for A.E.M.’s

6
       The trial court admitted into evidence copies of A.E.M.’s medical records.

                                           17
ear infections, Alejandro had planned to have tubes put in the child’s ears to help

with her ear infections, but that had not yet been done because Elizabeth was

opposed to the procedure. Alejandro testified that A.E.M. is prone to getting ear

infections whenever she gets a cold.

      Alejandro also stated that there has been conflict between Elizabeth and

himself about the medical care A.E.M. receives and Elizabeth oftentimes takes

A.E.M. to the emergency room even when Alejandro has just taken the child to see

a doctor. For instance, when A.E.M. had hand, foot, and mouth disease, Alejandro

told Elizabeth that A.E.M. was sick, sent Elizabeth the doctor’s reports, and emailed

Elizabeth instructions for taking care of A.E.M. But when Elizabeth had visitation

with A.E.M. the next day, she took her to the emergency room. Alejandro stated

that A.E.M. has received mosquito bites while in his care.

      In regard to Elizabeth’s visitation with A.E.M., Alejandro stated Elizabeth has

visitation with A.E.M. on Sundays, Wednesdays, and Fridays from 1:00 p.m. to

5:00 p.m. Alejandro has denied Elizabeth possession of A.E.M. on certain days

when she has not given him the required two-hours’ notice before A.E.M. is picked

up.7 Law enforcement officers have come to his home about six times since A.E.M.



7
      According to Alejandro, he needs two-hours’ notice before Elizabeth’s visits with
      A.E.M. because it takes him an hour to get from work to A.E.M.’s daycare and
      another thirty minutes to then drive home. It is important for him to have notice so
      that he can tell his employer that he has to leave on a Wednesday or Friday.

                                           18
came into his care because Elizabeth has either dropped off A.E.M. late or he has

not given A.E.M. to Elizabeth.

      In March 2018, Alejandro, while at work, received a text message from A.F.

After receiving the text message, Alejandro called for emergency assistance so that

a law enforcement officer could do a welfare check at Elizabeth’s home because he

was concerned about the safety of A.F. and A.E.M., who were both in Elizabeth’s

care at the time. A.F. was ten years old and A.E.M. was two-months old. After

calling for emergency assistance, Alejandro called A.F. and asked him where

Elizabeth was. A.F. told him, “She’s not here.” (Internal quotations omitted).

During the telephone call, Alejandro could hear A.E.M. crying in the background.

Alejandro then left work and went to Elizabeth’s home.

      When Alejandro arrived at Elizabeth’s home, it was dark. He called A.F. and

told him to come outside with A.E.M. Alejandro, A.F., and A.E.M. waited in

Alejandro’s truck for law enforcement officers to arrive. While sitting outside,

Alejandro could see Elizabeth’s home, which was empty. A.F. told him that no one

was inside.

      After law enforcement officers arrived, Alejandro told them that he needed to

go into Elizabeth’s home because A.F. had school the next day and both A.F. and

A.E.M. needed clothes and some belongings. When Alejandro entered Elizabeth’s

home with the law enforcement officers, Rosalina, Elizabeth’s sister, was not


                                        19
inside.8 Elizabeth consented to Alejandro’s taking both A.E.M. and A.F. with him

back to his home that night. CPS contacted Alejandro the next day, and a CPS

officer came to his home to talk to him about the March 2018 incident.

      In regard to any physical abuse between himself and Elizabeth, Alejandro

testified that he had never hit Elizabeth and he denied Elizabeth’s and her family

members’ allegations. He stated that Elizabeth and her family members were lying.

Alejandro also denied that he and Elizabeth had a fight on a family vacation in 2016.

And Alejandro did not recall the headlock incident that Narciso, Elizabeth’s brother,

testified about. According to Alejandro, he does not drink alcohol often, but

Elizabeth does.

      Alejandro further testified that he did not have an extramarital affair. He

explained that he and Elizabeth first separated on December 30, 2015 after he came

home and Elizabeth was not there. When Elizabeth came home, she was intoxicated

and talking to another man on her cellular telephone. That man was present in the

courtroom during trial in this case. Because Elizabeth had cheated on him, he and

Elizabeth had separated.




8
      According to Alejandro, Elizabeth’s sister, Rosalina, lives in another structure
      behind Elizabeth’s home.

                                         20
      Alejandro requested that the trial court maintain the conservatorship

arrangement in place at the time of trial and allow him to determine A.E.M.’s

primary residence.

      In its final decree of divorce, the trial court dissolved the parties’ marriage on

the ground of insupportability. It appointed Elizabeth and Alejandro as joint

managing conservators of A.E.M. It granted Alejandro the exclusive right to

designate the primary residence of A.E.M. in Harris County and contiguous

counties, to make decisions about A.E.M.’s education, and to enroll A.E.M. in

school. The trial court ordered Alejandro to maintain health insurance for A.E.M.

The trial court granted Elizabeth standard visitation and required that her visitation

with A.E.M. be supervised by Elizabeth’s mother, Maria. It ordered Elizabeth to

pay Alejandro $547.03 in monthly child support and an additional $87.16 per month

for health insurance reimbursement. Elizabeth moved for a new trial, which the trial

court denied.9




9
      The docket sheet indicates that the motion for new trial was denied, but there is no
      order in the clerk’s record and there is no reporter’s record of a hearing on the
      motion. Because the docket sheet entry is not a substitute for a written order, we
      treat the motion for new trial as overruled by operation of law. See TEX. R. CIV. P.
      329b(c); In re Lovito-Nelson, 278 S.W.3d 773, 775–76 (Tex. 2009) (orig.
      proceeding); In re E.E., No. 14-16-00685-CV, 2017 WL 4273194, at *1 n.1 (Tex.
      App.—Houston [14th Dist.] Sept. 26, 2017, no pet.) (mem. op.).

                                           21
                                 Standard of Review

      Conservatorship determinations made after a bench trial are “subject to review

only for abuse of discretion.” In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). A trial

court abuses its discretion if it acts arbitrarily or unreasonably, without reference to

guiding rules or principles. Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011). Under an

abuse-of-discretion standard, legal and factual insufficiency are not independent

grounds of error, but rather are relevant factors in assessing whether the trial court

abused its discretion. In re J.J.G., 540 S.W.3d 44, 55 (Tex. App.—Houston [1st

Dist.] 2017, pet. denied).     We consider whether the trial court had sufficient

information upon which to exercise its discretion and whether it erred in its

application of discretion. Id. A trial court does not abuse its discretion if it bases its

decisions on conflicting evidence or so long as there is some evidence of substantive

and probative character to support the trial court’s decision. Id.; see also In re

C.A.M.M., 243 S.W.3d 211, 214 (Tex. App.—Houston [14th Dist.] 2007, pet.

denied).

      When no findings of fact or conclusions of law are requested or filed, as here,

we imply all facts necessary to support the judgment that are supported by the

evidence. Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990). We affirm the

trial court’s judgment if it can be upheld on any legal theory finding support in the

evidence. Id.


                                           22
                           Joint Managing Conservator

      In her first issue, Elizabeth argues that the trial court erred in appointing

Alejandro as joint managing conservator of A.E.M. because she presented credible

evidence of a pattern or history of family violence.

      When determining issues of conservatorship, possession of, and access to a

child, the best interest of the child is the primary consideration. See TEX. FAM. CODE

ANN. § 153.002. The trial court is afforded great discretion when making

conservatorship determinations. See Gillespie v. Gillespie, 644 S.W.2d 449, 451

(Tex. 1982); Baker v. Baker, 469 S.W.3d 269, 273 (Tex. App.—Houston [14th Dist.]

2015, no pet.). The trial court is in the best position to determine what will be in the

best interest of a child, since the trial court faced the parties and their witnesses,

observed their demeanor, and had the opportunity to evaluate the claims made by

each parent. Martinez v Molinar, 953 S.W.2d 399, 403 (Tex. App.—El Paso 1997,

no writ); Altamirano v. Altamirano, 591 S.W.2d 336, 338 (Tex. App.—Corpus

Christi–Edinburg 1979, no writ); see also Echols v. Olivarez, 85 S.W.3d 475, 477

(Tex. App.—Austin 2002, no pet.) (“The trial court is in the best position to observe

the demeanor and personalities of the witnesses and can ‘feel’ the forces, powers,

and influences that cannot be discerned by merely reading the record.”).

      The law presumes that the appointment of both parents as joint managing

conservators is in the best interest of the child.       See TEX. FAM. CODE ANN.


                                          23
§ 153.131(b). But the trial court may not appoint the parents as joint managing

conservators if credible evidence is presented of a history or pattern of physical

abuse by one parent directed against the other parent. Id. § 153.004(b).

      When, as here, the trial court is the fact finder, it is the sole judge of the weight

and credibility of the evidence; if it does not find credible evidence of a history or

pattern of physical abuse, it is not bound by Texas Family Code section 153.004 and

may appoint both parents as joint managing conservators. In re Marriage of

Harrison, 557 S.W.3d 99, 127–28 (Tex. App.—Houston [14th Dist.] 2018, pet.

denied); see also Coleman v. Coleman, 109 S.W.3d 108, 111 (Tex. App.—Austin

2003, no pet.) (“Because the district court obviously did not find the testimony to be

credible evidence of a history of sexual abuse, it was not bound by section

153.004(b).”). Because section 153.004 does not define “history” or “pattern,”

courts use a factual analysis, considering both the number and kinds of acts involved

when determining whether the appointment of joint managing conservators is

barred. See Hinojosa v. Hinojosa, No. 14-11-00989-CV, 2013 WL 1437718, at *4

(Tex. App.—Houston [14th Dist.] Apr. 9, 2013, no pet.) (mem. op.). Although a

single incident of physical violence could constitute a history of physical abuse, the

trial court also may consider the participants’ explanations of what occurred and the

amount of time that elapsed since the incident in question in determining whether a




                                           24
history or pattern of abuse is shown. See Alexander v. Rogers, 247 S.W.3d 757,

762–63 (Tex. App.—Dallas 2008, no pet.).

      Elizabeth testified that Alejandro was abusive and hit her during their

marriage. According to Elizabeth, Alejandro hit her every time that he drank

alcohol, which was often. During Elizabeth’s testimony, the trial court admitted into

evidence two photographs which Elizabeth stated showed injuries after Alejandro

hit her during Memorial Day weekend in 2017. According to Elizabeth, after finding

Alejandro’s purported girlfriend’s belongings in the apartment, she threw a cup of

water at Alejandro, which prompted him to hit her. Elizabeth stated that Alejandro

sat on her stomach, choked her, picked her up and body slammed her, scratched her,

pinned her arms down, and punched her in the face until she stopped moving.

Elizabeth then left. She called law enforcement officers, but no one showed up. She

stated that the photographs were taken several days after Alejandro hit her, and it

took her a month to heal from her injuries. Elizabeth stated that bruises cannot be

seen in the photographs because her bruises were not visible. Elizabeth did not save

any other photographs depicting injuries she sustained from Alejandro’s physical

abuse. Alejandro was never arrested for assaulting her at any point during their

marriage.

      Alejandro disputed Elizabeth’s testimony about his physical abuse and denied

Elizabeth’s allegations against him. He also testified that he had never hit her. Cf.


                                         25
In re Marriage of Harrison, 557 S.W.3d at 128–30 (parent disputed and denied other

parent’s testimony about history of domestic violence); see also Burns v. Burns, 116
S.W.3d 916, 921 (Tex. App.—Dallas 2003, no pet.) (trial court did not err in

appointing father joint managing conservator where nothing in record undisputedly

showed history or pattern of violence).

      Some of Elizabeth’s family members also testified about Alejandro’s

purported physical abuse of Elizabeth. Angelina, Elizabeth’s sister-in-law, stated

that Alejandro admitted to her that he had “g[otten] rough” with Elizabeth, but

Angelina stated that she had never witnessed Alejandro physically attacking

Elizabeth.      And Narciso, Elizabeth’s brother, testified that, in 2015, around

1:00 a.m. or 2:00 a.m. one night, he saw Alejandro hit Elizabeth. Narciso grabbed

Alejandro and put him in a headlock. According to Narciso, Alejandro had been

drinking alcohol earlier in the day and law enforcement officers were not called after

the incident.

      Alejandro testified that he did not recall that the headlock incident Narciso

described took place, and he disputed Angelina’s and Narciso’s testimony. See

Burns, 116 S.W.3d at 921.

      Inez, Elizabeth’s sister, testified that she had not known Alejandro to be

physically violent with Elizabeth. And Andreas, Elizabeth’s brother, stated that he




                                          26
had not seen Elizabeth and Alejandro fight and Alejandro had never been aggressive

with him even when Alejandro was drinking alcohol.

      Rosalina, Elizabeth’s sister, stated that on a family vacation in November

2016, she saw Alejandro physically abuse Elizabeth, but Rosalina could not explain

how Alejandro had physically abused Elizabeth or what physical action was taken

by Alejandro against Elizabeth. Later during her testimony, Rosalina stated that

Alejandro had pushed and hit Elizabeth. She also stated that, at a sporting event in

January 2017, Alejandro and Elizabeth started arguing and he pushed her.

      During his testimony, Alejandro specifically denied fighting with Elizabeth

on a family vacation in 2016, and he also disputed Rosalina’s testimony. See id.

      The trial court is the sole judge of the weight and credibility of the evidence.

See In re Marriage of Harrison, 557 S.W.3d at 130. And when the parties offer

conflicting evidence, the fact finder is permitted to reject one party’s version. See

Alexander, 247 S.W.3d at 764; see also In re L.G.K.S., No. 12-18-00178-CV, 2019
WL 4462693, at *5 (Tex. App.—Tyler Sept. 18, 2019, no pet.) (mem. op.) (“In its

role as factfinder, the trial court was entitled to choose which account to believe and

could have reasonably credited [one parent’s] version of events.”). Further, because

the record contains no findings of fact and conclusions of law, it is implicit in the

trial court’s judgment that it found that there was no credible evidence of a history

or pattern of physical abuse by Alejandro. See Burns, 116 S.W.3d at 920–21.


                                          27
      Because the trial court could have reasonably found no credible evidence of a

history or pattern of physical abuse by Alejandro, the Texas Family Code did not

prohibit the trial court from appointing Alejandro as joint managing conservator of

A.E.M. See Alexander, 247 S.W.3d at 764; In re Marriage of Harrison, 557 S.W.3d

at 127–28 (if trial court does not find credible evidence of history of physical abuse,

it is not bound by section 153.004(b) and may appoint parent as joint managing

conservator); Burns, 116 S.W.3d at 921 (no abuse of discretion in appointing

husband as joint managing conservator with exclusive right to designate primary

residence of children when conflicting evidence that husband abused wife was

presented and nothing in record undisputedly showed pattern of abuse). Thus, we

hold that the trial court did not err in appointing Alejandro as joint managing

conservator of A.E.M.

      We overrule Elizabeth’s first issue.

                                   Exclusive Right

      In a portion of her second issue, Elizabeth argues that the trial court erred in

granting Alejandro the exclusive right to designate the primary residence of A.E.M.

and make decisions about A.E.M.’s education because the evidence is legally and

factually insufficient to support the trial court’s decision.

      We review a trial court’s a determination of which conservator will have the

exclusive right to designate the child’s primary residence and make educational


                                           28
decisions for the child under an abuse-of-discretion standard. In re J.A.J., 243
S.W.3d at 616; Wright v. Berger, No. 01-18-00964-CV, 2020 WL 1917839, at *4

(Tex. App.—Houston Apr. 21, 2020, no pet.) (mem. op.). To determine whether

there has been an abuse of discretion because the evidence is legally or factually

insufficient to support the trial court’s decision, we consider: (1) whether the trial

court had sufficient information upon which to exercise its discretion and

(2) whether the trial court erred in its application of its discretion. Wright, 2020 WL
1917839, at *4; see also In re A.J.E., 372 S.W.3d 696, 698–99 (Tex. App.—Eastland

2012, no pet.).

      In regard to the first question, the traditional sufficiency of evidence review

comes into play. See In re A.J.E., 372 S.W.3d at 698–99; Bush v. Bush, 336 S.W.3d
722, 729 (Tex. App.—Houston [1st Dist.] 2010, no pet.). We then proceed to

determine whether the trial court made a reasonable decision based on the elicited

evidence. In re A.J.E., 372 S.W.3d at 698–99. The trial court does not abuse its

discretion so long as the record contains some evidence of substantive and probative

character to support the trial court’s decision. In re J.J.G., 540 S.W.3d at 55; In re

C.A.M.M., 243 S.W.3d at 214. The fact that a trial court may decide a matter within

its discretionary authority in a different manner from an appellate court in a similar

circumstance does not demonstrate an abuse of discretion. In re C.A.M.M., 243
S.W.3d at 214–15.


                                          29
      In conducting a legal-sufficiency review in a conservatorship case, we review

all of the evidence in a light favorable to the challenged finding, crediting favorable

evidence if a reasonable fact finder could do so and disregarding contrary evidence

unless a reasonable fact finder could not. City of Keller v. Wilson, 168 S.W.3d 802,

810, 827 (Tex. 2005).       We will sustain a legal-sufficiency or “no-evidence”

challenge if (1) the record shows a complete absence of evidence of a vital fact,

(2) rules of law or evidence bar the court from giving weight to the only evidence

offered to prove a vital fact, (3) the evidence offered to prove a vital fact is no more

than a scintilla, or (4) the evidence conclusively establishes the opposite of the vital

fact. Id. at 810.

      In conducting a factual-sufficiency review in a conservatorship case, we

consider and weigh all the evidence in a neutral light and will set aside the finding

only if the evidence is so weak or the finding is so against the great weight and

preponderance of the evidence that it is clearly wrong and unjust. See Pool v. Ford

Motor Co., 715 S.W.2d 629, 635 (Tex. 1986); Wright, 2020 WL 1917839, at *5.

      When the trial court appoints both parents as joint managing conservators, it

must specify the rights and duties of conservatorship that each parent may exercise,

but it is not required to award those rights equally or require that they be exercised

jointly. See TEX. FAM. CODE ANN. § 153.071; Wright, 2020 WL 1917839, at *5.

The trial court must designate the conservator “who has the exclusive right to


                                          30
determine the primary residence of the child,” either with or without geographic

limitations. See TEX. FAM. CODE ANN. § 153.134(b)(1); Wright, 2020 WL 1917839,

at *5; In re Marriage of Christensen, 570 S.W.3d 933, 938 (Tex. App.—Texarkana

2019, no pet.). The trial court must also designate the conservator who will make

decisions concerning the child’s education.           See TEX. FAM. CODE ANN.

§ 151.001(a)(10); Rogers v. Rogers, No. 01-15-00224-CV, 2016 WL 3162299, at *4

(Tex. App.—Houston [1st Dist.] 2016, no pet.) (mem. op.).

      Suits affecting the parent-child relationship are intensely fact driven. See Lenz

v. Lenz, 79 S.W.3d 10, 19 (Tex. 2002); Wright, 2020 WL 1917839, at *5. In

determining which joint managing conservator should have the exclusive right to

designate the child’s primary residence or make decisions concerning the child’s

education, the best interest of the child shall always be the primary consideration.

See TEX. FAM. CODE ANN. § 153.002; Smith v. Payandeh, No. 01-18-000463-CV,

2019 WL 2528197, at *5 (Tex. App.—Houston [1st Dist.] June 20, 2019, no pet.)

(mem. op.). And the trial court is given wide latitude in determining the best

interests of a child. Gillespie, 644 S.W.2d at 451.

      The trial court may consider a non-exhaustive list of factors in making its

best-interest determination, though it need not address all of the factors or limit its

inquiry to these factors. See Wright, 2020 WL 1917839, at *6; Payandeh, 2019 WL
2528197, at *5–6. The trial court may consider: (1) the desires of the child; (2) the


                                          31
emotional and physical needs of the child now and in the future; (3) the emotional

and physical danger to the child now and in the future; (4) the parental abilities of

the individuals seeking custody; (5) the programs available to assist these individuals

to promote the best interest of the child; (6) the plans for the child by these

individuals or the agency seeking custody; (7) the stability of the home or proposed

placement; (8) the acts or omissions of the parent which may indicate that the

existing parent-child relationship is not a proper one; and (9) any excuse for the act

or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).

These factors are not exhaustive, and no single factor is controlling. See In re C.H.,

89 S.W.3d 17, 27 (Tex. 2002); Holley, 544 S.W.2d at 371–72. And the presence of

a single factor may, in some instances, be adequate to support a best-interest finding.

See Payandeh, 2019 WL 2528197, at *6; M.C. v. Tex. Dep’t of Family & Protective

Servs., 300 S.W.3d 305, 311 (Tex. App.—El Paso 2009, pet. denied).

      Elizabeth argues that the evidence is insufficient to support the trial court’s

decision to grant Alejandro the exclusive right to designate A.E.M.’s primary

residence and make educational decisions for A.E.M. because A.E.M., more than

once, received bug bites while in Alejandro’s care, there was no evidence that

Alejandro did anything about the bug bites sustained by A.E.M., Alejandro drinks

alcohol often and becomes angry when he does so, and Alejandro has denied

Elizabeth visitation with A.E.M.


                                          32
      Contrary to Elizabeth’s argument, the evidence presented at trial supports the

trial court’s decision. This evidence is relevant to the following best-interest factors:

A.E.M.’s emotional and physical needs now and in the future, the emotional and

physical danger to A.E.M. now and in the future, parental abilities, stability of the

parents’ home, and the acts or omissions of the parents. See Holley, 544 S.W.2d at

371–72. It includes:

      •      A.E.M. has been in Alejandro’s care since March 2018,10 and
             Elizabeth has had supervised visitation since that time;

      •      Alejandro is employed as a superintendent by a company that does civil
             highway construction, and he is required to participate in random
             narcotics-use testing due to the nature of his job;

      •      While Alejandro is at work, A.E.M. attends a daycare that is clean;

      •      Alejandro receives photographs and video recordings of A.E.M.
             throughout the day while she is at daycare, and he receives a daily
             report from the daycare about what A.E.M. eats;

      •      The daycare personnel speak highly of Alejandro;

      •      Alejandro has created a routine for A.E.M., which consists of Alejandro
             waking A.E.M. up in the morning, taking her to daycare on the way to
             work, picking her up from daycare, taking her home to do activities and
             to eat, A.E.M. going to sleep by 8:00 p.m. or 9:00 p.m., and Alejandro
             going to sleep afterwards;

      •      If Alejandro works on a Saturday, his mother watches A.E.M.;

      •      Alejandro takes A.E.M. to doctor’s appointments;


10
      At the time of trial, A.E.M. had been in Alejandro’s care for almost a year and for
      most of her life.

                                           33
•   When A.E.M. had ear infections and hand, foot, and mouth disease,
    Alejandro sought medical treatment for her;

•   Alejandro has also sought medical treatment for A.E.M.’s bug bites;

•   Alejandro planned to have tubes put in A.E.M.’s ears to help with her
    ear infections, which Elizabeth was against;

•   When A.E.M. was sick with hand, foot, and mouth disease, Alejandro
    informed Elizabeth that A.E.M. was sick, sent Elizabeth the doctor’s
    report, and emailed Elizabeth instructions for taking care of A.E.M.;

•   On March 5, 2018, A.F. reported that Elizabeth had left him and
    A.E.M., who was two-months old at the time, home alone for two
    hours. Alejandro called law enforcement officers to perform a welfare
    check and left work. When Alejandro arrived at Elizabeth’s home it
    was dark and neither Elizabeth nor any other adult was there;

•   On March 5, 2018, when law enforcement officers, who were at
    Elizabeth’s home to investigate a possible endangerment of a child or
    abandonment of a child situation, went into the home, it was in disrepair
    and disheveled. Law enforcement officers saw large amounts of beer
    and beer cans scattered throughout the home;

•   On March 5, 2018, when law enforcement officers encountered
    Elizabeth in her home, she had a strong odor of alcohol coming from
    her person, her eyes were red and glassy, and her speech was slurred.
    The officers believed Elizabeth to be heavily under the influence of
    alcohol. No one other than Elizabeth was in the home;

•   On March 5, 2018, Officer Welch saw a car in front of Elizabeth’s home
    containing alcoholic beverages;

•   On January 13, 2019, law enforcement officers responded to a call
    related to Elizabeth and A.E.M. because Elizabeth did not want to
    return A.E.M. at the end of her visitation period;

•   On January 13, 2019, when officers responded to a call at Elizabeth’s
    home, a law enforcement officer observed that Elizabeth had repetitive


                                34
             speech, red, glassy eyes, and a strong odor of alcoholic beverage on her
             breath;

      •      Alejandro does not drink alcohol often;

      •      Alejandro has never hit Elizabeth;

      •      While A.E.M. was in Elizabeth’s care she took the child outside on top
             of a roof and laid her down on a blanket on top of the roof;

      •      Elizabeth admitted to drinking alcohol while caring for A.E.M.;

      •      CPS has not received any allegations that Alejandro is a danger to
             A.E.M.; and

      •      In January 2019, Elizabeth received a positive result on her
             narcotics-use and alcohol-use testing results because she did not appear
             for her testing.

      As noted above, the trial court is the sole judge of the credibility of the

witnesses, assigns the weight to be given their testimony, may accept or reject all or

any part of their testimony, and resolves any conflicts or inconsistencies in the

testimony. See Payandeh, 2019 WL 2528197, at *7; Bush, 336 S.W.3d at 730. The

trial court is best able “to observe the demeanor and personalities of the witnesses

and [to] ‘feel’ the forces, powers, and influences that cannot be discerned by merely

reading the record.” Echols, 85 S.W.3d at 477; see also Payandeh, 2019 WL
2528197, at *7; Martinez, 953 S.W.2d at 403. And we will not re-weigh the

evidence bearing on the trial court’s implied best-interest determination in this case.

See City of Keller, 168 S.W.3d at 819; Payandeh, 2019 WL 2528197, at *7. Further,

because there are no findings of fact or conclusions of law, we must assume that the

                                          35
trial court found all disputed facts in favor of its decision. See Wright, 2020 WL
1917839, at *6; Strong v. Strong, 350 S.W.3d 759, 765 (Tex. App.—Dallas 2011,

pet. denied).

      Having reviewed the evidence in this case under the appropriate standards, we

conclude that the record contains sufficient evidence for the trial court to have

exercised its discretion to grant Alejandro the exclusive right to designate A.E.M.’s

primary residence and make educational decisions for A.E.M. See Payandeh, 2019
WL 2528197, at *7. Thus, we hold that the trial court did not err in granting

Alejandro the exclusive right to designate the primary residence of A.E.M. and make

decisions about A.E.M.’s education.

      We overrule this portion of Elizabeth’s second issue.

                                      Visitation

      In the remaining portion of her second issue, Elizabeth argues that the trial

court erred in ordering Elizabeth’s visitation with A.E.M. to be supervised because

the evidence is legally and factually insufficient to support the trial court’s decision.

      The trial court has broad discretion in fashioning the terms of a final decree

related to visitation and possession. In re Doe 2, 19 S.W.3d 278, 281–82 (Tex.

2000); Gillespie, 644 S.W.2d at 451; In re Marriage of Swim, 291 S.W.3d 500, 504

(Tex. App.—Amarillo 2009, no pet.). Thus, in determining issues of custody,

control, possession, and visitation, we will reverse a trial court’s order only if it


                                           36
appears from the record as a whole that the trial court abused its discretion. In re

J.R.D., 169 S.W.3d 740, 743 (Tex. App.—Austin 2005, pet. denied); Newberry v.

Newberry, 351 S.W.3d 552, 558 (Tex. App.—El Paso 2011, no pet.) (trial court’s

ruling on visitation reviewed under abuse-of-discretion standard). The public policy

of Texas is to ensure that a child enjoys “frequent and continuing contact with

parents who have shown the ability to act in the best interest of the child” and to

“encourage parents to share in the rights and duties of raising their child after the

parents have separated or dissolved their marriage.”          TEX. FAM. CODE ANN.

§ 153.001(a); see also In re N.P.M., 509 S.W.3d 560, 564 (Tex. App.—El Paso

2016, no pet.).

      The best interest of the child is the primary consideration of the court in

determining questions of possession and visitation. See TEX. FAM. CODE ANN.

§ 153.002; In re P.A.C., 498 S.W.3d 210, 216 (Tex. App.—Houston [14th Dist.]

2016, pet. denied); Roosth v. Roosth, 889 S.W.2d 445, 451 (Tex. App.—Houston

[14th Dist.] 1994, writ denied). And a trial court is permitted to place conditions on

a parent’s visitation, such as requiring supervised visitation, when it is in the child’s

best interest to do so. In re A.G., 531 S.W.3d 329, 333 (Tex. App.—Houston [14th

Dist.] 2017, no pet.); In re R.D.Y., 51 S.W.3d 314, 324 (Tex. App.—Houston [1st

Dist.] 2001, pet. denied).     The terms of an order that imposes restrictions or

limitations on a parent’s right to possession of or access to a child may not exceed


                                           37
those that are required to protect the best interests of the child. See TEX. FAM. CODE

ANN. § 153.193; In re P.A.C., 498 S.W.3d at 216; see also TEX. FAM. CODE ANN.

§ 153.251; In re C.B.M., 14 S.W.3d 855, 858 (Tex. App.—Beaumont 2000, no pet.)

(“Statutory guidelines for possession of a child by a parent named as a possessory

conservator are intended to guide the courts in ordering the terms and conditions

for . . . the minimum possession for a joint managing conservator.”). Although a

trial court ordering supervised visitation may not be common when a parent is

granted joint managing conservatorship, it may be appropriate when dictated by the

circumstances. In re P.A.C., 498 S.W.3d at 219; see, e.g., Payandeh, 2019 WL
2528197, at *4, *7 (ordering supervised visitation for parent designated as joint

managing conservator); J.A.S. v. A.R.D., No. 02-17-00403-CV, 2019 WL 238118,

at *2–3 (Tex. App.—Fort Worth Jan. 17, 2019, no pet.) (mem. op.) (same); In re

A.D., 474 S.W.3d 715, 718–19, 730–31 (Tex. App.—Houston [14th Dist.] 2014, no

pet.) (same); In re K.N.C., 276 S.W.3d 624, 626, 628 (Tex. App.—Dallas 2008, no

pet.) (same).

      As noted above, Texas courts have recognized numerous factors that may be

considered when determining the best interest of the child. See, e.g., Holley, 544
S.W.2d at 371–72 (listing factors). Also, when a child is less than three years old,

the trial court must render an order “appropriate under the circumstances” for

possession of the child. See TEX. FAM. CODE ANN. § 153.254(a); see also id.


                                         38
§ 153.251; In re C.B.M., 14 S.W.3d at 858 (“Statutory guidelines for possession of

a child by a parent named as a possessory conservator are intended to guide the

courts in ordering the terms and conditions for . . . the minimum possession for a

joint managing conservator.”). In doing so, the trial court may consider all relevant

factors, including: (1) the caregiving provided to the child before and during the

current suit; (2) the effect on the child that may result from separation from either

party; (3) the availability of the parties as caregivers and the willingness of the

parties to personally care for the child; (4) the physical, medical, behavioral, and

developmental needs of the child; (5) the physical, medical, emotional, economic,

and social conditions of the parties; (6) the impact and influence of individuals, other

than the parties, who will be present during periods of possession; (7) the presence

of siblings during periods of possession; (8) the child’s need to develop healthy

attachments to both parents; (9) the child’s need for continuity of routine; (10) the

location and proximity of the residences of the parties; (11) the need for a temporary

possession schedule that incrementally shifts to the schedule provided in the

prospective order under section 153.254(d) based on the child’s age or minimal or

inconsistent contact with the child by a party; (12) the ability of the parties to share

in the responsibilities, rights, and duties of parenting; and (13) any other evidence of

the best interest of the child. See TEX. FAM. CODE ANN. § 153.254(a); Payandeh,

2019 WL 2528197, at *7 (considering section 153.254 factors when determining


                                          39
what type of possession to allow joint managing conservator); see also TEX. FAM.

CODE ANN. § 153.251; In re C.B.M., 14 S.W.3d at 858 (“Statutory guidelines for

possession of a child by a parent named as a possessory conservator are intended to

guide the courts in ordering the terms and conditions for . . . the minimum

possession for a joint managing conservator.”).

      The evidence detailed above supporting the trial court’s decision to grant

Alejandro the exclusive right to designate A.E.M.’s primary residence and make

educational decisions for A.E.M. also supports the trial court’s implied decision that

it would be in A.E.M.’s best interest for Elizabeth to have supervised visitation with

A.E.M. See Payandeh, 2019 WL 2528197, at *7; see also In re P.A.C., 498 S.W.3d

at 219–20 (trial court did not abuse its discretion in fashioning restrictions on

parent’s possession and access when record contained evidence to support finding

that such restrictions were in best interest of child).

      Having reviewed the evidence in this case under the appropriate standards, we

conclude that the record contains sufficient evidence for the trial court to have

exercised its discretion to require Elizabeth’s visitation with A.E.M. to be

supervised. See In re P.A.C., 498 S.W.3d at 219 (supervised visitation “in a joint

managing conservatorship . . . may be appropriate when dictated by the

circumstances”). Thus, we hold that the trial court did not err in ordering Elizabeth’s

visitation with A.E.M. to be supervised.


                                           40
      We overrule the remaining portion of Elizabeth’s second issue.

                              Admission of Testimony

      In her third issue, Elizabeth argues that the trial court erred in admitting into

evidence the testimony of four witnesses—CPS caseworker Smiley and Officers

Welch, Correa, and Rivera—because the witnesses had not been disclosed to her in

discovery before trial and their testimony did not shed light on the best interest of

A.E.M.

       We review a trial court’s decision to admit evidence under an abuse of

discretion standard. Bay Area Healthcare Grp., Ltd. v. McShane, 239 S.W.3d 231,

234 (Tex. 2007); Villanova v. Fed. Deposit Ins. Corp., 511 S.W.3d 88, 94 (Tex.

App.—El Paso 2014, no pet.). A trial court abuses its discretion when it acts

arbitrarily or unreasonably, or without reference to any guiding rules and principles.

Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002). To show the trial

court abused its discretion, an appellant must demonstrate that: (1) the trial court

erred in admitting the evidence; (2) the evidence was controlling on a material issue

dispositive of the case and not cumulative; and (3) the error probably caused

rendition of an improper judgment in the case. Jones v. Pesak Bros. Constr., Inc.,

416 S.W.3d 618, 632 (Tex. App.—Houston [1st Dist.] 2013, no pet.). If there is any

legitimate basis for a trial court’s evidentiary ruling, the appellate court must uphold

it. Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998).


                                          41
      During discovery, a party may request disclosure of the name, address, and

telephone number of any person with knowledge of relevant facts, along with a brief

statement of each identified person’s connection with the case. See TEX. R. CIV. P.

194.2(e); Dyer v. Cotton, 333 S.W.3d 703, 717 (Tex. App.—Houston [1st Dist.]

2010, no pet.). Parties have a duty to amend or supplement incomplete or incorrect

responses to written discovery. See TEX. R. CIV. P. 193.5(a); Dyer, 333 S.W.3d at

717. If a party fails to timely make, amend, or supplement a discovery response,

that party may not offer the testimony of a witness who was not timely identified

unless the trial court finds that (1) good cause exists for the failure to timely make,

amend, or supplement the response, or (2) the failure will not unfairly surprise or

prejudice the other party. See TEX. R. CIV. P. 193.6(a); Dyer, 333 S.W.3d at 717.

The party seeking to call the witness bears the burden of establishing good cause or

the lack of unfair surprise or prejudice. See TEX. R. CIV. P. 193.6(b); Dyer, 333
S.W.3d at 717. The trial court has broad discretion to determine whether the party

has met this burden, but the trial court’s determination must be supported by the

record. See TEX. R. CIV. P. 193.6(b); Dyer, 333 S.W.3d at 717; see also Syrian Am.

Oil Corp., S.A. v. Pecten Orient Co., 524 S.W.3d 350, 366 (Tex. App.—Houston

[1st Dist.] 2017, no pet.); Rhey v. Redic, 408 S.W.3d 440, 459 (Tex. App.—El Paso

2013, no pet.) (abuse-of-discretion standard applies to trial court’s determination that




                                          42
party was not unfairly surprised or prejudiced by admission of untimely disclosed

evidence).

      Elizabeth served Alejandro with a request for disclosure under Texas Rule of

Civil Procedure 194. See TEX. R. CIV. P. 194.1. It is undisputed that Alejandro did

not identify Smiley and Officers Welch, Correa, and Rivera in his response11 to

Elizabeth’s request to disclose the name, address, and telephone numbers of persons

having knowledge of relevant facts, along with a brief statement of each identified

person’s connection with the case. See id. 194.2(e). It is also undisputed that before

trial Alejandro did not supplement his response to Elizabeth’s request for disclosure

to identify Smiley, Welch, Correa, and Rivera. See id. 193.5(a). The trial court,

however, found that Elizabeth was not unfairly surprised or prejudiced by

Alejandro’s failure to disclose the identities of Smiley and the officers12 and that the

best interest of the child required that those witnesses be allowed to testify at trial.

      The Texas Legislature has mandated that “[t]he best interest of [a] child shall

always be the primary consideration of the court in determining the issues of

conservatorship and possession of and access to [a] child.” TEX. FAM. CODE ANN.

§ 153.002; Taylor v. Taylor, 254 S.W.3d 527, 534–35 (Tex. App.—Houston [1st


11
      The trial court admitted into evidence a copy of Alejandro’s response to Elizabeth’s
      request for disclosure.
12
      See Brunelle v. TXVT Ltd. P’ship, 198 S.W.3d 476, 479–80 (Tex. App.—Dallas
      2006, no pet.) (holding party not unfairly surprised or prejudiced by failure to
      disclose when opposing party knew witness could have been potential witness).
                                           43
Dist.] 2008, no pet.). And Texas courts have recognized that regard for the best

interest of the child properly may be a factor influencing a trial court’s ruling on a

procedural issue. See Taylor, 254 S.W.3d at 534–35; see also In re C.H., No.

07-04-0428-CV, 2006 WL 3813751, at *2–3 (Tex. App.—Amarillo Dec. 28, 2006,

no pet.) (mem. op.) (affirming, in conservatorship case, trial court’s ruling allowing

late-disclosed witness to testify based on best interest of child); C__ v. C__, 534
S.W.2d 359, 361 (Tex. App.—Dallas 1976, writ dism’d w.o.j.) (“[T]he court’s duty

to protect the children’s interests should not be limited by technical rules.”).

      As we have previously stated: “[T]he best interest of a child can only be

attained when a court’s decision is as well-informed as the circumstances

allow. . . . [T]he exclusion of any important evidence . . . can only produce a

less-informed decision, contrary to the best interest of the child.” Taylor, 254
S.W.3d at 534 (quoting In re P.M.B., 2 S.W.3d 618, 624–25 (Tex. App.—Houston

[14th Dist.] 1999, no pet.); see also Young v. Young, No. 03-14-00720-CV, 2016
WL 7339117, at *4 (Tex. App.—Austin Dec. 15, 2016, no pet.) (mem. op.) (in

child-custody case, recognizing “with regard to the best interest of the child, [i]t is

in the court’s primary interest to have as much evidence before it as possible.”

(alteration in original) (internal quotations omitted)).




                                           44
      Here, the trial court could have admitted the testimony of Smiley and Officers

Welch, Correa, and Rivera because the best interest of A.E.M. was at stake.13 See,

e.g., R.H. v. Tex. Dep’t of Protective & Regulatory Servs., No. 03-00-00018-CV,

2001 WL 491119, at *8 (Tex. App.—Austin May 10, 2001, pet. denied) (not

designated for publication); C__, 534 S.W.2d at 361 (“Pertinent facts which may

directly affect the interests of the child[] should be heard and considered by the trial

court regardless of the lack of diligence of the parties in their presentation of

information to the court.”); see also Spurck v. Tex. Dep’t of Family & Protective

Servs., 396 S.W.3d 205, 215 (Tex. App.—Austin 2013, no pet.); Chavez v. Chavez,

148 S.W.3d 449, 459 n.7 (Tex. App.—El Paso 2004, no pet.) (technical rules of

practice “have frequently been abandoned in child custody proceedings”). Thus, we

hold that the trial court did not err in admitting into evidence the testimony of

Smiley, Welch, Correa, and Rivera.

      We overrule Elizabeth’s third issue.




13
      Although Elizabeth asserts in her brief that the testimony of Smiley and Officers
      Welch, Correa, and Rivera did not shed light on the best interest of A.E.M., we
      disagree. As noted above, their testimony was relevant to, but not limited to, the
      emotional and physical danger to A.E.M. now and in the future, parental abilities,
      stability of the parents’ home, and the acts or omissions of the parents. See Holley
      v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).
                                           45
                                   Conclusion

      We affirm the judgment of the trial court.




                                             Julie Countiss
                                             Justice

Panel consists of Justices Keyes, Hightower, and Countiss.




                                        46